                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                        Chapter 7 Bankruptcy
                                                                Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,

             Debtor.
 _____________________________________

 FIRST SECURITY BANK & TRUST CO.,                          Adversary Case No. 20-09037

                Plaintiff,

 vs.                                                           MOTION TO SEAL

 CHARLES M. THOMSON,

                Defendant.


       COMES NOW Plaintiff First Security Bank & Trust Co. and with respect to a Motion

for Summary Judgment it intends to file, the Plaintiff wishes to file under seal certain exhibits

and pursuant to applicable Local Rule respectfully prays this Court enter an Order authorizing

the filing under seal of certain exhibits.



                                                     /s/ Eric W. Lam
                                             Eric W. Lam, AT0004416
                                             Eric J. Langston, AT0014001
                                             SIMMONS PERRINE MOYER BERGMAN PLC
                                             115 Third Street SE, Suite 1200
                                             Cedar Rapids, IA 52401
                                             Tel: 319-366-7641; Fax: 319-366-1917
                                             elam@simmonsperrine.com
                                             elangston@spmblaw.com
                                             ATTORNEYS FOR PLAINTIFF
                                                 Certificate of Service
       The undersigned certifies, under penalty of perjury, that on this 25th day of November,
2020, the foregoing document was electronically filed with the Clerk of Court using the
Northern District of Iowa CM/ECF and the document was served electronically through the
CM/ECF system to the parties of this case.

                                                                      /s/ Kelly Carmichael

First Security – McQuillen/Pldgs/Adv 20-09037 First Sec v. Thomson - Drafts/Mtn to Seal.112520.1328.ewl
